*385SENTENCIA
HH
La recurrente —América Vázquez Santiago— acude ante nos debido a la calificación final emitida por el Regis-trador de la Propiedad de San Juan, Sección Tercera, que denegó la inscripción de una hipoteca unilateral consti-tuida a su favor, por razón de que la finca gravada por la hipoteca no aparece inscrita a favor de los deudores hipotecarios.
Por los fundamentos expuestos más adelante, se con-firma la calificación recurrida.
I — i f — l
Mediante la Escritura pública Núm. 103 otorgada el 13 de julio de 1964 ante el notario Víctor Rivera Colón, el señor Rodríguez Hernández y su esposa vendieron a los esposos León Flores y Rodríguez Beltrán una casa locali-zada en la urbanización Caparra Terrace por la cantidad de trece mil dólares ($13,000), que —según lo consignado en la escritura— fueron entregados con antelación a la fe-cha de su otorgamiento.
Los compradores eran la hija y el yerno, respectiva-mente, del vendedor, señor Rodríguez Hernández.
En el inciso (4) de la Escritura Núm. 103 los comprado-res reconocieron que adeudaban la cantidad total de doce mil dólares ($12,000), por lo cual constituyeron en la misma escritura dos (2) hipotecas por seis mil dólares ($6,000). Una de éstas se constituyó a favor del Sr. Cándido Rodríguez Beltrán, hijo del vendedor Rodríguez Hernán-dez, y la otra a favor de la nieta de este último, la recu-rrente ante nos América Vázquez Santiago, quien a la fe-*386cha cuando se otorgó la escritura era menor de edad.(1) Los acreedores hipotecarios no comparecieron al otorgamiento de la escritura.
Los compradores y deudores hipotecarios estaban obli-gardos a pagar a los acreedores hipotecarios la totalidad adeudada en un término de tres (3) años, que venció el 13 de julio de 1967 sin que se efectuara pago alguno. No fue hasta casi ocho (8) años después de haberse otorgado la Escritura Núm. 103, que los esposos León-Rodríguez (com-pradores y deudores en la Escritura Núm. 103) cedieron la propiedad mencionada al Sr. Cándido Rodríguez Beltrán en pago de los seis mil dólares ($6,000) garantizados con la hipoteca. (2)
La dación en pago se efectuó mediante la Escritura pú-blica Núm. 60 otorgada el 13 de mayo de 1972 ante el no-tario Víctor Rivera Colón. (3) En ésta, los otorgantes consig-naron reconocer que la propiedad estaba gravada por dos (2) hipotecas; una a favor del cesionario, la cual sería can-celada en función de la dación en pago, y otra a favor de la recurrente, la cual según consta en la escritura fue asu-mida por el cesionario.(4)
Las escrituras en cuestión fueron presentadas ante el Registro de la Propiedad años después de haberse otorgado. En específico, la Escritura de compraventa e hi-poteca Núm. 103 se presentó ante el Registro de Propiedad el 5 de junio de 1973; es decir, luego de transcurrir nueve (9) años de su otorgamiento. Con la escritura, se presenta-ron los aranceles siguientes:
*3871. Un comprobante por los derechos de inscripción de trece dólares ($13), por el concepto de la compraventa, y otro de seis dólares ($6), por una hipoteca de seis mil dóla-res ($6,000).
2. Un comprobante de un dólar ($1) por los derechos de presentación.
3. Un sello de Rentas Internas de cincuenta centavos ($0.50).
Finalmente, el 16 de agosto de 1973 se inscribió la Es-critura Núm. 103 quedando como titulares regístrales del inmueble los esposos León-Rodríguez. No obstante, al apa-recer dos (2) hipotecas en la escritura, tan sólo se inscribió la hipoteca a favor de Cándido Rodríguez Beltrán, la hipo-teca a favor de la recurrente quedó fuera del Registro de la Propiedad. A este respecto, alega el Registrador que no se presentaron los derechos de inscripción correspondientes a esta última. Añade que del Diario de Operaciones “se des-prende claramente” que la intención de los presentantes de la Escritura Núm. 103 fue “limitar el asiento de presenta-ción a la inscripción de la hipoteca a favor de Cándido Rodr[í]guez Beltrán y la [cjompraventa a favor de Fernando León Flores y Gladys Irma Rodríguez”. Alegato del recurrido, pág. 4.
Por su parte, la Escritura Núm. 60 de dación en pago y asunción de la hipoteca fue presentada ante el Registro de la Propiedad el 7 de junio de 1973, es decir, dos (2) días después de que se presentara la Escritura Núm. 103. Como resultado de lo anterior, en la inscripción registral corres-pondiente se canceló la hipoteca constituida a favor del cesionario Rodríguez Beltrán y se inscribió la titularidad inmueble a su favor.
Así las cosas en abril de 1989, prácticamente dieciséis (16) años después de haberse inscrito el inmueble a favor de Cándido Rodríguez Beltrán,(5) la recurrente presentó *388una copia de la Escritura Núm. 103 para que se inscribiese a su favor la acreencia hipotecaria consignada en ésta. La inscripción que solicitó fue denegada.
El Registrador de la Propiedad consignó lo siguiente:
La finca consta inscrita a favor de Cándido Rodríguez Beltrán por donación [sic] en pago, por lo que no se puede inscribir la hipoteca por la finca no pertenecer a los deudores del docu-mento de epígrafe, por lo que falta previa. Art. 57, Ley 198. Exhibit II.
En tiempo, la señora Vázquez Santiago presentó su so-licitud de recalificación al Registrador de la Propiedad, quien denegó tal solicitud por los mismos fundamentos antes expuestos, para tomar en su lugar una anotación pre-ventiva por el término de sesenta (60) días.
Es debido a esta denegatoria que la recurrente acude ante nos. Objeta la calificación final emitida por el Regis-trador de la Propiedad “por ésta ser contraria al principio del tercero registrál altamente conocido en nuestro sistema de derecho hipotecario y a lo dispuesto en el mismo artí-culo 57 de la Ley [Núm.] 198 [de 8 de agosto] de 1979 (Ley Hipotecaria de Puerto Rico)”. Petición, pág. 4.
I — I HH H-i
Nos corresponde determinar si procedía la inscripción solicitada por la recurrente. Concluimos que no. Veamos.
La hipoteca es un derecho real de garantía que se carac-teriza por su accesoriedad y función aseguradora de una percepción dineraria. Para que la hipoteca quede consti-tuida con validez, se requiere que se haya acordado en una escritura pública y conste inscrita en el Registro de la Propiedad. La inscripción registrál de la hipoteca repre-*389senta el acto constitutivo mediante el cual la garantía, que la hipoteca representa, produce efectos reales y adviene eficaz erga omnes. Art. 188 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2607; Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990); Rosario Pérez v. Registrador 115 D.P.R. 491 (1984); J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1983, Vol. Ill, T. III, pág. 55 et seq.
Por su origen, se distingue entre las hipotecas volunta-rias y legales. Los hipotecas voluntarias son las convenidas entre las partes; es decir, las hipotecas resultantes de un negocio jurídico bilateral, o las impuestas por disposición del dueño de los bienes, resultantes de un negocio jurídico unilateral. Art. 182 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2601; Puig Brutau, op cit. La hipoteca unilateral es fruto de la exclusiva decisión y dis-posición del propietario de la cosa gravada, quien puede inscribirla en el Registro de la Propiedad sin que sea nece-sario que conste la aceptación del acreedor hipotecario. La hipoteca unilateral se constituye desde el momento mismo de la inscripción. La aceptación por parte del acreedor es requerida para la efectividad y el desenvolvimiento del acto jurídico de modo que el acreedor pueda adquirir el derecho. Ahora bien, es indispensable que se inscriba la hipoteca para que la aceptación posterior pueda ocurrir. R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV-2, pág. 686.
Para que un título o documento constitutivo de un dere-cho real tenga acceso al Registro de la Propiedad, es nece-sario que el derecho del transmitente conste previamente inscrito. A este respecto, el Art. 57 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2260, dispone que:
Para registrar documentos por los que se declaren, trasmi-tan, graven, modifiquen, o extingan el dominio y demás dere-chos reales sobre bienes inmuebles, deberá constar previa-*390mente registrado el derecho de la persona que otorgue o en cuyo nombre sean otorgados los actos o contratos referidos.
El artículo citado recoge el llamado “principio de tracto sucesivo o de continuidad registral que tiene por objeto mantener el enlace o conexión de las adquisiciones por el orden regular de los titulares regístrales sucesivos, a base de formar todos los actos adquisitivos inscritos una conti-nuidad perfecta en orden al tiempo, sin salto alguno, de suerte que ello refleje el historial sucesivo de cada finca inmatriculada”, de modo que el transferente de un derecho real hoy sea el adquirente de ayer y que el titular registral actual sea el transferente de mañana. (Énfasis suprimido.) Roca Sastre, op. cit., T. II, págs. 327.
Según lo antes descrito, el “principio de tracto sucesivo es un principio de orden ... a través del cual giran los de-más principios hipotecarios, y señaladamente los de fe pú-blica y de legitimación registral”. Roca Sastre, op. cit., pág. 328.
Por disposición expresa del Art. 57 de la Ley Hipoteca-ria y de Registro de la Propiedad, supra, cuando un título presentado para su inscripción no cumpla con el tracto su-cesivo, se denegará la inscripción solicitada.
En el caso ante nos, cuando la recurrente Vázquez Santiago presentó la escritura de hipoteca para su inscripción ante el Registro de la Propiedad, el inmueble que había de ser gravado por ésta ya constaba inscrito a favor de una persona distinta a la de su acreedor hipotecario. En espe-cífico, según surge de la Escritura Núm. 103 sobre compra-venta e hipoteca presentada por la recurrente, los titulares del inmueble y deudores hipotecarios eran el señor León Flores y su esposa. La escritura mencionada se presentó para su inscripción cuando el inmueble que había de ser gravado constaba inscrito a favor de Cándido Rodríguez Beltrán; faltaba por lo tanto el tracto o la inscripción pre-via a favor del transmitente del derecho. Procedía, como en efecto se hizo, denegar la inscripción solicitada.
*391La hipoteca unilateral a favor de la recurrente no se constituyó pues no se inscribió, por lo que ésta nunca es-tuvo en posición de aceptarla. Los deudores de la recu-rrente expresaron la voluntad de constituir una hipoteca unilateral a su favor mas no cumplieron con todos los re-quisitos para así hacerlo. Al no inscribirse la escritura de hipoteca en el Registro de la Propiedad, nunca se consti-tuyó como derecho real. Su reclamación frente a los deudo-res es de carácter personal.(6)
Por los fundamentos antes expuestos, se confirma la ca-lificación recurrida.
Así lo pronunció y manda el Tribunal, y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López no intervino. La Juez Asociada Señora Naveira de Rodón concurrió con opinión escrita.

 En específico, según consta en la escritura, a la fecha del otorgamiento la recurrente contaba con quince (15) años de edad.


 El acreedor hipotecario y cesionario, Cándido Rodríguez Beltrán compareció a la escritura de dación en pago y asunción de la hipoteca, representado por su padre y mandatario, Cándido Rodríguez Hernández, quien a su vez compareció como vendedor en la Escritura Núm. 103.


 Este último fue el mismo notario ante quien se otorgó la Escritura Núm. 103.


 La recurrente no fue notificada de la dación en pago y asunción de la hipo-teca, de modo que como acreedora no consintió a la sustitución de su primitivo deu-dor, .por lo que éste no queda liberado. Teachers Annuity v. Soc. de Gananciales, 115 D.P.R. 277 (1984).


 En este extremo, la recurrente alega que no fue hasta 1989 cuando advino en conocimiento sobre la dación en pago y asunción de la hipoteca efectuada en 1972 a *388favor de Rodríguez Beltrán y que en virtud de ello realizó gestiones de cobro ante su nuevo deudor, Rodríguez Beltrán, las cuales resultaron infructuosas. Que posterior-mente, al percatarse de que Rodríguez Beltrán se proponía vender el inmueble a un tercero, la recurrente gestionó la inscripción de su acreencia hipotecaria, y a estos fines presentó ante el Registro de la Propiedad la Escritura Núm. 103.


 El hecho de que a la fecha de otorgarse la Escritura Núm. 103 la recurrente era menor de edad, no afecta el resultado al cual llegamos. Al no haber inscrito la hipoteca, la recurrente nunca estuvo en posición de aceptarla. Al momento cuando se presentó la hipoteca para su inscripción, ésta ya había llegado a la mayoría de edad. Tenía la capacidad para hacer constar su derecho hipotecario y no lo hizo.
Como dicho contrato quedó inscrito en el Registro de la Propiedad desde 1973, se le imputa desde entonces, por ficción legal, el conocimiento de la constancia registral. García Larrinua v. Lichtig, 118 D.P.R. 120, 137 (1986).